PER CURIAM.
This is an appeal from an order of the State of Florida Commission on Ethics denying appellant’s motion to tax attorney’s fees and costs.
Section 112.317(8), Florida Statutes (1979) provides:
In any case in which the commission determines that a person had filed a complaint against a public officer or employee with a malicious intent to injure the reputation of such officer or employee and in which such complaint is found to be frivolous and without basis in law or fact, the complainant shall be liable for costs plus reasonable attorney’s fees incurred by the person complained against. . (Emphasis added.)
Appellant contends that the Commission only considered whether there was malicious intent on the part of Mr. Bone individually, and did not address the issue of malicious intent of the corporation. We find this position to be without merit due to the specific finding of the commission that the complaint was not frivolous in law or fact even though it found summarily that there was no probable cause to constitute a violation of the code of ethics. The wording of Section 112.317(8) precludes recovery of fees and costs even if there was a determination of malicious intent of the corporation, without the accompanying finding of frivolity.
AFFIRMED.
DOWNEY, J., and SHARP, G. KENDALL, Associate Judge, concur.
HURLEY, J., concurs specially with opinion.